Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 06/15/2021 is duly acknowledged.
Claim 21 has been canceled by applicants. Claims 1, 22, 42 and 43 have been amended by applicants current claim amendments.
Claims 1-20 and 22-44, as currently amended, are pending in this application.
Claims 38-44 (non-elected inventions of groups II-III) were previously withdrawn.
Claims 1-20 and 22-37 (elected invention, without traverse of group I; elected species of “a reductase” as an enzyme, “a ketone” as substrate, and “TPGS-750-M” as a surfactant) have been examined on their merits in this action.
Change in Examiner
Applicants are advised that the assigned Examiner for this application has changed. All future communications regarding this application should be addressed to the new Examiner, Satyendra K. Singh, Art Unit 1657 (phone: 571-272-8790).
It is to be noted that after further search and prior art considerations, the election requirement for the species election, as previously made by the examiner, has been withdrawn.  All the species recited in instant claims 1-20 and 22-37 (elected group I) have been re-joined, and examined on their merits hereinafter.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Miss Francine F. Li (attorney of record) on 08/19/2021 (see also attached Examiner-initiated interview summary).
The application has been amended as follows: 
Partial Rejoinder of Withdrawn Process Claims
Claims 1-20, 22-27 and 29-41 (group I, elected without traverse) are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 38-41 (group II), directed to the first process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. However, Claims 42-44, directed to the invention(s) of group III, though require all the limitations of an allowable product claim, remain withdrawn, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 05/12/2020 (see office action, page 3, in particular) is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
In The Claims
	Claim 28 (group I), and claims 42-44 (non-elected group III) have been canceled by this Examiner’s Amendment.
Claims 1-20, 22-27 and 29-41 (rejoined groups I and II) have been allowed as discussed below:
Claims 1, 4-20, 23, 29-31, 35, 37, 38, 40 and 41 have been specifically amended as follows:
Claim 1 has been amended as follows:
In line 1, the limitation “An aqueous reaction mixture comprising” has been replaced with “An aqueous, enzyme-catalyzed chemical synthesis reaction mixture comprising:”.
In line 4, the limitation “wherein the surfactant is selected from the group consisting of” has been replaced with “wherein the surfactant is present in the reaction mixture above its critical micellar concentration and is selected from the group consisting of:”.
Claim 4. (Currently Amended) The reaction mixture according to claim 3, wherein the linking group is a dicarboxylic acid having 2 to 20 carbon atomsselected from the group consisting of succinic acid [[or]] and sebacic acid.
Claim 5, in line 1, the limitation “according to-claim 2” has been replaced with “according to claim 2”.

Claim 7. (Currently Amended) The reaction mixture according to[[-]]claim 1, wherein the poly(C1-4-alkylene glycol) group has an average molecular weight of about 250 to 2500 g/mol
  Claim 8, in line 1, the limitation “according to-claim 1” has been replaced with “according to claim 1”.
Claim 9, in line 1, the limitation “according to-claim 1” has been replaced with “according to claim 1”.
Claim 10, in line 1, the limitation “according to-claim 1” has been replaced with “according to claim 1”.
Claim 11, in line 1, the limitation “according to-claim 1” has been replaced with “according to claim 1”.
Claim 12. (Currently Amended) The reaction mixture according to[[-]]claim 1, wherein R6 is branched or linear
Claim 13. (Currently Amended) The reaction mixture according to claim 1, wherein 
(i) the surfactant has formula (I) and R6 is C8-25-alkyl or C8-25-alkenyl
(ii) the surfactant has formula (II) and R6 is C5-20-alkyl or C5-20-alkenyl
(iii) the surfactant has formula (III) and R6 is C30-80-alkyl or C30-80-alkenyl
Claim 14. (Currently Amended) The reaction mixture according to claim 13, wherein 
16-alkyl or C16-alkenyl; or 
(ii) the surfactant has formula (II) and R6 is C10-alkyl
(iii) the surfactant has formula (III) and R6 is C50-alkenyl
Claim 15. (Currently Amended) The reaction mixture according to claim 1, wherein the surfactant has formula (I) and 
Claim 16. (Currently Amended) The reaction mixture according to claim 15, wherein the surfactant is selected from the group consisting of a D--tocopherol poly(ethylene glycol) succinate (TPGS)-750-M (TPGS-750-M), TPGS-1000, and PEG-600/alpha-tocopherol-based diester of sebacic acid (PTS) 
Claim 17. (Currently Amended) The reaction mixture according to claim 1, wherein the surfactant has formula (II) and 
Claim 18. (Currently Amended) The reaction mixture according to claim 17, wherein the surfactant is polyethyleneglycol ubiquinol succinate (PQS)
Claim 19. (Currently Amended) The reaction mixture according to claim 1, wherein the surfactant has formula (II) and -sitosterol-derived compound. 
Claim 20. (Currently Amended) The reaction mixture according to claim 19, wherein the surfactant is-sitosterol methoxyethyleneglycol succinate (Nok)
a co-factor 
Claim 29. (Currently Amended) The reaction mixture according to claim 1, wherein the concentration of the surfactant in the reaction mixture is at least 0.01% (w/w), , or at least 1% (w/w). 
Claim 30. (Currently Amended) The reaction mixture according to claim 1, wherein the concentration of the surfactant in the reaction mixture is in the range of 0.1% to 10% (w/w), or at about 2% (w/w).  
Claim 31. (Currently Amended) The reaction mixture according to claim 1, wherein the enzyme is present in an amount in the range of 0.1% to 50%, 0.5% to 35%, or 1% to 20% of the amount of the substrate
Claim 35. (Currently Amended) The reaction mixture according to claim 34, wherein the pH value is in the range of from 4.0 to 10.0, or at about 7.0.
Claim 37. (Currently Amended) The reaction mixture according to claim 36, wherein the volume of the reaction mixture is at least 10 L, at least 100 L, or at least 1000 L 
Claim 38. (Rejoined- Currently Amended) A method of performing an enzyme-catalyzed chemical synthesis : 
(a) providing [[a]] the reaction mixture as set forth in claim 1, and 
(b) performing the enzymatic reaction at a suitable pH and temperature 
oC to 50oC, or 20oC to 45°C.
Claim 41. (Rejoined- Currently Amended) The method according to claim 38, wherein the pH in the reaction mixture varies by at least 1.0, or at least 2.0 pH units during the reaction
Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the product as currently recited (see instant claim 1, as amended) as an aqueous, enzyme-catalyzed chemical synthesis reaction mixture comprising an enzyme, its substrate and a surfactant recited in the claims, wherein the surfactant is present in the reaction mixture above its critical micellar concentration, has been found to be free of prior art, and unobvious (see the closest prior art references of Wallace et al, 2016, and Gallou et al, 2016; also cited in applicant’s IDS dated 07/16/2019).  Although the surfactants recited in the claimed product are known in the prior art (see for instance, Gallou et al, Abstract, and entire section on “Organic synthesis and sustainability”, in particular) for various organic synthesis reactions, and have been shown to improve non-enzymatic, micellar catalysis in vivo in the presence of living microorganism such as E. coli (see Wallace et al, Abstract, page 6025, right column, and page 6026, right column, 1st paragraph, for instance), the aqueous, enzyme-catalyzed chemical synthesis reaction mixture comprising an enzyme (as specifically recited in the claim 1) with its respective substrate and the claimed surfactant, has not been disclosed and/or suggested with reasonable expectation of success in the prior art.  In addition, applicants have demonstrated in vitro, enzyme-based chemical synthesis reactions with superior yields of end products (using glucose dehydrogenase . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-20, 22-27 and 29-41 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657